Citation Nr: 0831605	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a low back disability, to include as secondary to the 
service-connected foot deformity, to include pes planus and 
claw toes.

2.  Entitlement to service connection for a left leg 
condition, to include as secondary to the service-connected 
foot deformity, to include pes planus and claw toes.
 
3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Wife




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The reopened issue of service connection for a low back 
disability, to include as secondary to service-connected foot 
deformity; as well as the issues of service connection for a 
left leg condition, to include as secondary to service-
connected foot deformity, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
a low back disorder was denied in a June 2003 rating 
decision.  The veteran did not fully appeal this unfavorable 
decision and it became final.

2.  The veteran has submitted evidence that is neither 
cumulative nor redundant of evidence previously of record and 
which relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the previously disallowed claim.  




CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied service 
connection for a low back disorder, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence having been presented for the 
claim for service connection for a low back disability, the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA is inapplicable with regards to the claim 
regarding a back disorder insofar as it is adjudicated in 
this decision.  As the claim was reopened and remanded, all 
issues adjudicated with regards to that claim have been 
granted and the remaining VCAA issues as to the claim for 
service connection will be addressed later.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim to Reopen

The veteran was denied entitlement to service connection for 
spinal cord stenosis of the lower back in a June 2003 rating 
decision after claiming a disability involving the lower 
back, to include spinal stenosis.  The rating decision denied 
the claim on the basis of no relation of any current lower 
back diagnosis to service.  That decision went unappealed by 
the veteran and therefore became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In August 2005, the veteran submitted a claim for a back 
problem, inter alia, as associated with his service-connected 
foot disabilities.  While the veteran is claiming service 
connection on a different basis (here on a secondary basis 
whereas the prior claim was for service connection directly 
relating to service) in this new claim, the old claim must 
still be reopened as the new claim is for the same general 
disability, that of the lower back.

Since the final June 2003 rating decision, the veteran has 
submitted private and VA treatment records.  The private 
treatment records include a letter dated in July 2007 from a 
private physician which states that the veteran is being 
treated for a back problem that is more likely than not 
caused by his flat feet and claw toes (the conditions of the 
feet for which he is service-connected).  As this record was 
made a part of the claims file after the June 2003 rating 
decision, it is considered to be new evidence.  In addition, 
notwithstanding any issues as to its credibility, as the 
newly submitted evidence mentioned above relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim it is considered to be material 
evidence.  As a result of the veteran having submitted 
evidence that is both new and material, the claim for service 
connection for a low back disability is reopened.  However, 
as further development is required prior to adjudication, the 
reopened claim for service connection for a low back 
disability is remanded below.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back 
disability, to include as secondary to service-connected feet 
disabilities, is reopened, and to this extent only the appeal 
is granted.


REMAND

With regards to the veteran's reopened claim of service 
connection for a low back condition as secondary to his 
service-connected foot deformity, the veteran has submitted 
private treatment records which include several letters from 
private physicians relating his low back condition to his 
foot disabilities.  As these letters were (1) submitted after 
the December 2006 VA examination which concluded that the 
veteran's low back condition was not related to his foot 
disabilities, (2) argue the opposite position, and (3) the 
December 2006 VA examiner's opinion only stated that "it is 
not as likely as not that his back condition is the direct 
and proximal result of his SC foot condition," thereby 
leaving out the possibility that his low back condition is 
aggravated by his foot disabilities, the issue must be 
remanded for a further VA examination to resolve those 
points.

With regards to the veteran's claimed left leg condition as 
secondary to his service-connected foot disabilities, the 
veteran has submitted a July 2007 letter from a private 
physician which states that he had a leg condition that is 
secondary to his service-connected foot disabilities.  As 
this letter is unclear as to what the exact diagnosis and 
relationship is, the issue must be remanded for a VA 
examination to be conducted in order to render complete 
findings as to whether the veteran has a left leg disability 
that is at least as likely as not related to his service-
connected foot disabilities.

The issue of entitlement to a total disability rating due to 
individual unemployability must also be remanded as it is 
intertwined with the above-referenced issues.  In addition, 
upon remand, an examination must be conducted in order to 
determine if the veteran is totally unemployable as a result 
of service-connected disabilities.  So, after the previous 
two claims have been adjudicated, to ensure that 
consideration is given to all claims for which service 
connection exists, the veteran should undergo an examination 
to determine whether he is rendered unemployable as a result 
of all service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination by an appropriate specialist 
to determine if he has either a low back 
or a left leg disability that is related 
to his service-connected foot deformity, 
to include pes planus and claw toes.  Have 
the examiner review the claims file in 
conjunction with the examination, to 
include the private medical statements 
dated November 2005, January 2007 and July 
2007, and make a note of such review in 
the examination report.  Have the examiner 
conduct all necessary tests and answer the 
following questions:

    a.  Does the veteran have either a 
current low back or left leg disability?
    
    b.  If so, is it at least as likely as 
not that any current disability of either 
the low back or left leg is related to or 
has been aggravated by his service-
connected foot disabilities?  If so, 
please describe in detail.
    
2.  Schedule the veteran for a VA 
examination to determine if he is rendered 
totally unemployable as a result of 
service-connected disabilities.  Have the 
examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  The examiner is requested to 
provide a definite opinion as to whether 
the veteran's service-connected 
disabilities collectively render him 
unable to secure or follow all forms of 
substantial and gainful employment without 
regard to the veteran's age.  The opinion 
should take into account the veteran's 
employment history and his educational and 
vocational attainment.

3.  Thereafter, review the above requested 
examination reports and if they are in any 
way inadequate, return them for revision.

4.  Finally, readjudicate the claims on 
appeal, and issue the veteran a 
supplemental statement of the case 
concerning all issues remaining on appeal 
and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


